Citation Nr: 1430716	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-41 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent from January 20, 2006 to July 22, 2008, and in excess of 20 percent beginning from July 22, 2008, for a lumbar spine disability.  

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board also notes that the RO increased the rating for the Veteran's service connected lumbar spine disability, and also increased the disability ratings for some of the associated neurological abnormalities.  However, in each case, these grants do not represent a total grant of benefits sought, the claim for an increased rating for the Veteran's service-connected lumbar spine disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  During the entire pendency of the appeal, the Veteran's degenerative disc disease of the cervical spine was characterized by limited forward flexion to 18 degrees; forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, has not been shown.

2.  During the entire pendency of the appeal, the Veteran's traumatic arthritis of the lumbar spine has been manifested by pain and some limited of motion with forward flexion of the spine; thoracolumbar forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, have not been shown.

3.  During the entire appeal period, the impairment caused by Veteran's radiculopathy of the left lower extremity has most closely approximated moderate incomplete paralysis of the sciatic nerve.

4.  During the entire appeal period, the impairment caused by Veteran's radiculopathy of the left upper extremity has most closely approximated mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes (DC) 5242, 5243 (2013).

2.  The criteria for a rating in excess of 10 percent from January 20, 2008 to July 22, 2008 and in excess of 20 percent beginning July 22, 2008, have not been met for traumatic arthritis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, DC 5003, 5242 (2013).

3.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, DC 8520 (2013).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, DC 8515 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless, because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the Veteran was notified in a letters dated in March 2006, September 2008, March 2007, October 2007, July 2008, April 2009, July 2009, September 2009, November 2009, and March 2010.  He has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in April 2006, June 2007, July 2008, July 2009, April 2010, and May 2010.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

A March 2006 note from Dr. Loren Lasater shows that the Veteran was being treated for chronic lower back pain.

A March 2006 note from Dr. Pattabi Kalyanam shows that the Veteran reported neck, lower back, and left lower extremity pain.  The Veteran reported no bladder or bowel control problems.  He reported that standing and walking tended to make the pain worse.  Dr. Kalyanam reported that a MRI showed lumbar spine spondylolisthesis and cervical spine spondylolisthesis with nerve roots displaced.  The Veteran's muscle strength, muscle tone, and deep tendon reflexes were diminished in the left lower extremity.  Dr. Kalyanam diagnosed the Veteran with lumbar radiculopathy.  

An April 2006 note from Dr. Kalyanam diagnosed the Veteran with sciatica.

An April 2006 VA examination report shows that the Veteran reported constant lower lumbar pain that radiated down the posterior aspect of the left lower extremity that was aggravated by standing longer that 10 to 15 minutes.  The Veteran also reported lower back and lower extremity numbness as well as neck pain.  Examination of the cervical spine failed to reveal any tenderness to palpitation and no stiffness of the paraspinal muscles of the neck were shown.  Cervical spine range of motion was measured as forward flexion of 0 to 18 degrees, extension 0 to 22 degrees, left lateral flexion 0 to 30 degrees, right lateral flexion 0 to 20 degrees, right and left lateral rotation from 0 to 65 degrees.  No pain on range of motion testing was observed or reported.  

Examination of the thoracolumbar spine showed tenderness to palpitation.  Range of motion testing showed forward flexion 0 to 70 degrees with pain starting at 50 degrees.  Extension was 0 to 20 degrees with pain at 10 degrees.  Left and right lateral flexion was 0 to 15 degrees.  Left and right lateral rotation was 0 to 20 degrees with no pain noted.  The VA examiner reported that repetitive use of cervical spine, thoracolumbar spine, and knees did not change the measured range of motion because of pain, fatigue, weakness, incoordination, or endurance.  

The VA examiner reported that deep tendon reflexes at the elbow was 2+, vibratory sensation was equal bilaterally and present.  Monofilament testing was normal for light touch on both upper extremities.  The Veteran's lower extremities showed a negative straight leg test bilaterally.  Vibratory sensation was normal for the lower extremities.  Deep tendon reflexes at the knees were 2+ and equal at the ankles.  Monofilament testing showed that light touch was normal and equal in all ten toes.  

A June 2007 VA examination report showed that the Veteran reported lower extremity radiculopathy, chronic back pain, and numbness.  He reported that he was able to stand for 15 minutes or walk for about 45 minutes before he would have to rest.  No flare ups that caused incapacitating episodes were reported.  The Veteran reported that he stopped doing yard work which alleviated his back and leg pain.  No back braces or assistance devices were used by the Veteran.  He reported that he was currently doing computer work with no restrictions.  

A physical examination revealed a slightly antalgic gait with an unusual shoe wear pattern.  A thoracolumbar spine examination showed forward flexion 0 to 70 degrees, extension 0 to 20 degrees, left lateral flexion 0 to 15 degrees, right lateral flexion 0 to 20 degrees, and right and left lateral rotation 0 to 20 degrees.  No limited range of motion, weakness, fatigability, or endurance after repetitive use was noted, but the VA examiner did reported that his experienced pain on motion.  The Veteran did show a positive Lasegue sign.  Sensory examination showed diminished sensation to light touch and pinprick in the left thigh, left calf, and left foot, consistent with radiculopathy.  The VA examiner assessed the Veteran with L5 radiculopathy and arthritis of the lumbar spine.  

A November 2007 treatment note from Dr. Kalyanam shows that an MRI consultation revealed no fractures or compression deformities.  He was diagnosed with lumbar spine stenosis.  MRI of the cervical spine showed a straightening of the cervical lordosis with multilevel osteoarthritis.

A December 2007 treatment note from a registered nurse reported that flare ups had caused immobilizing back pain radiating to the Veteran's left leg.  The nurse reported that the Veteran had lumbar and cervical spine degenerative changes.  The Veteran reported that his cervical spine issues caused him problems with concentration on a computer screen or maintaining his upper extremities for extended periods of time.  

At a July 2008 VA examination, the Veteran reported that his cervical spine, lumbar spine, and L5 radiculopathy had worsened, and that his neck pain that caused headaches.  He denied pain to the upper extremities and reported no paresthesias in the arms or hands.  The Veteran did report a history of fatigue, decreased motion, stiffness, weakness, or muscle spasms.  

Examination of the cervical spine showed no spams, atrophy, or weakness, although guarding, pain with motion, and tenderness were observed.  Range of motion testing showed forward flexion 0 to 30 degrees with pain at 20 degrees.  Extension 0 to 20 degrees with pain at 10 degrees.  Left and right lateral flexion was 0 to 30 degrees with pain noted at 20 degrees.  Left and right lateral rotation was 0 to 40 degrees with pain noted at 30 degrees.  The VA examiner noted that the Veteran showed no loss of range of motion on repetitive use.  

Range of motion examination of the thoracolumbar spine showed forward flexion 0 to 70 degrees with pain at 50 degrees and limited range of motion on repetitive use to 45 degrees.  Extension was 0 to 20 degrees with pain at 10 degrees, with no loss of range of motion of repetitive use.  No cervical or thoracolumbar spine ankylosis was shown.

A sensory examination of the upper extremities showed normal results for vibration bilaterally, pain normal bilaterally, and light touch normal bilaterally with the VA examiner noting no abnormal sensations.  Sensory examination of the lower extremities showed impaired vibration for the left side, impaired pain on the left side, and light touch impairment on the left side.  The VA examiner noted that the left root to sciatic nerve and greater peroneal nerve were affected.

After diagnosing the Veteran with degenerative joint diseased of the lumbar spine with L5 radiculopathy, the examiner noted limitations on the Veteran's daily activities in areas such as chores, shopping, recreation, traveling, and dressing were noted as moderate.  No negative effects on grooming, toileting, or feeding were noted.  The VA examiner also reported that the Veteran's upper extremities showed normal results for the detailed reflex examination.  

In a December 2008 treatment note, Dr. J.S. stated that a November 2008 EMG reflected an increase for a lumbosacral polyradiculopathy.  He also reported that he suspected that the Veteran had an underlying lumbar spinal stenosis which was the main cause of his radiculopathy.  In a second letter in February 2009, he reported that the Veteran had radiculopathy of the right and left leg.  He also believed that the Veteran had mild bilateral medial neuropathy of the wrist due to his cervical spine issues.  Also noted was severe and chronic pain in the left buttocks, lumbar spondylolisthesis and marked problems for the cervical spine.  

A July 2009 VA examination report shows that the Veteran reported neuropathy of the his left upper extremity that he described as pain and tingling that occurred 2 times per week lasting 3 to 4 hours.  He also reported that he had daily neck pain but no incapacitating episodes. However, the Veteran did report that he missed 12 to 13 days in the past year due to back pain.  No bladder or bowel difficulties were reported.

Examination of the cervical spine showed no tenderness, spasms, or guarding.  Forward flexion was 0 to 28 degrees with pain at termination.  Extension was 0 to 40 degrees with pain at termination.  Right lateral flexion was 0 to 18 degrees with pain at termination.  Left lateral flexion was 0 to 32 degrees with pain at termination.  Right lateral rotation was 0 to 18 degrees with pain at termination.  Left lateral rotation was 0 to 55 degrees with pain at termination.  

Examination of the thoracolumbar spine showed forward flexion 0 to 50 degrees with pain noted from 50 to 70 degrees.  Extension was 0 to 18 degrees with pain noted at 22 degrees.  Left lateral flexion was 0 to 22 degrees with pain noted at termination.  Right lateral flexion was 0 to 24 degrees with pain at termination.  Left lateral rotation was 0 to 30 degrees with pain at termination.  Right lateral rotation was 0 to 30 degrees with pain noted at termination.  No spasms, guarding, or tenderness were noted.  The Veteran had a positive straight leg test at 15 degrees.  

Repetitive testing of the cervical and thoracolumbar spine did not show limited range of motion results due to pain, fatigue, weakness, incoordination, or endurance.  The Veteran's gait and station were noted as normal as he could walk heel to toe without difficulty.

Examination of the peripheral nerves showed deep tendon reflexes in the upper extremities that were 2+ and equal at the biceps.  Deep tendon reflexes at knees were 2+ and equal and the left ankle showed a reflex of 1+.  Monofilament testing showed a decrease in the sensations of the left thigh and left big toe, generally in the distribution of the fourth lumbar dermatome.  Vibratory sensation was diminished on both the upper and lower extremities.  The VA examiner diagnosed the Veteran with degenerative disc disease of the cervical and lumbosacral spine.  The VA examiner also opined that the Veteran's left wrist and hand sensory changes were more likely as not due to carpal tunnel syndrome due to EMG results and therefore not caused by or a result of cervical disc disease.

An October 2009 letter from Dr. J.S. reported that a September 2009 EMG test showed moderate to severe median neuropathy at the wrist bilaterally.  The Veteran reported severe right and left hand pain, numbness, and difficulty performing tasks.  Also noted was the Veteran's sciatica, which would begin with 15 minutes of standing or walking slowly.  In a February 2010 letter, Dr. J.S. reported that the Veteran's left wrist neuropathy was a result of his cervical disc disease.  

An April 2010 VA examination report shows that the sensory functions of the Veteran's left lower extremities was impaired.  The Veteran left lower extremity showed impairment for vibration, pain, and light touch.  The VA examiner reported that the sciatic nerve was affected.  Reflex examination of the Veteran's extremities showed 2+ results for the left bicep, left triceps, left brachioradialis, left finger jerk, left ankle jerk, and normal left plantar reflex.  The VA examiner reported no muscle atrophy, normal muscle tone, normal gait, and normal balance.  The VA examiner diagnosed the Veteran with bilateral lower extremity radiculopathy sciatica, with no paralysis.  Neuritis and neuralgia were noted as present.  The VA examiner noted that the effects on the Veteran's occupation were significant as the symptoms affected his mobility.  Effects on daily activities such as chores, shopping, dressing, were noted as moderate.  Feeding, bathing, toileting, and grooming were not affected.

A May 2010 VA examination report indicated that the Veteran's left upper extremity showed an increase in pain and numbness with wrist motion.  Functional loss was noted as loss of power.  Flare ups included pain aggravated by activity with weakness, fatigue, and functional loss noted, including a lack of finger dexterity during keyboarding.  No paresthesias or dysesthesias were noted.  Motor strength was 5 out of 5 and his grip strength was 5 out 5.  No signs of atrophy or fasciculation were noted.  Sensory examination showed position sense as 2, vibration impairment of 1, decreased pin response, and decreased light touch.  Coordination showed a normal finger to nose test.  Reflexes were 1+ left triceps, 2+ biceps, 1+ brachioradialis, and 2+ finger flexor response.  

Examination of the Veteran's left lower extremity showed strength of 5 out of 5.  Sensory examination revealed position sense at 2, vibration 0 below the knees, pin response decreased such that he had only a touch briefly on the toes with the S stimulator.  Coordination showed a normal heel-to-toe-to-my-finger coordination.  The straight leg showed a positive indication of pain.  Deep tendon reflexes were 2+ left knee, and 1 to 2+ at the left ankle.  No Babinski sign was noted.  No clonus was present.  

The VA examiner summarized the Veteran's left upper extremity as peripheral neuropathy with sensory and motor findings of a mild degree.  The Veteran's left lower extremity revealed pain that overlaps with his lumbar radiculopathy, however, there is a definite sensory loss including vibratory loss, of moderate loss since there is no vibration below the knee.  

The VA examiners final diagnosis was left upper extremity peripheral neuropathy, sensory type, with subjective motor loss and pain.  The left lower extremity was diagnosed as peripheral neuropathy of both sensory and subjective motor type.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Cervical Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

Here, the Veteran is currently in receipt of a 20 percent rating for his cervical spine disability.  Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), the diagnostic code criteria pertinent to spinal disabilities in general provide that a 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a , DC 5242 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating in excess of 20 percent may also be warranted if the evidence shows incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 38 C.F.R. § 4.71a (2013) (40 percent).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion or flare ups, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995). A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 20 percent.  As is seen by the evidence described above, the range of motion testing showed that the Veteran was limited by pain in forward flexion of the cervical spine to at worst 18 degrees in April 2006.  On all other occasions, his forward flexion was well in excess of that.  

Notably, the Veteran's forward flexion of the cervical spine has exceeded 15 degrees on all occasions and not been shown to be limited to 15 degrees or less by any other factors.  Also, VA examiners have specifically reported that the Veteran's cervical spine shows no ankylosis.  Therefore, the cervical spine disability does not meet any of the criteria for a 30 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  

Finally, the Board notes that there is no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable.  

Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.7, 4.71a, DCs 5242, 5243 (2013).

Lumbar Spine Disability From January 20, 2006 to July 22, 2008

The Veteran's lumbar spine disability was rated at 10 percent from January 20, 2006 to July 22, 2008 under 38 C.F.R. § 4.71a, DC 5242 (2013), which also applies the General Rating Formula discussed above.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating may also be warranted if the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2013)(20 percent).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

Based on the evidence of record, the Board finds that the lumbar spine disability does not warrant a rating in excess of 10 percent during this time period.  Specifically, the evidence shows that at no time between January 20, 3006 and July 22, 2008 has the Veteran's thoracolumbar spine been limited to forward flexion less than 60 degrees or a combine range of motion less than 120 degrees.  Specifically, at the April 2006 VA examination, the Veteran achieved forward flexion of 70 degrees and a combined range of motion for the thoracolumbar spine of 160 degrees.  During the June 2007 VA examination, the Veteran achieved forward flexion of 70 degrees and a combined range of motion for the thoracolumbar spine of 165 degrees.  Also, at no time was the Veteran's guarding severe enough to result in an abnormal gait or abnormal spine contour.  

Finally, the Board notes that there is no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable.  

Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's lumbar spine disability from January 20, 2006 to July 22, 2008, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  

Lumbar Spine Disability Since July 22, 2008

In an October 2009 rating decision, the disability rating for the Veteran's lumbar spine disability was increased to 20 percent, effective July 22, 2008.  The next-higher 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).  Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating may also be warranted if the evidence shows incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a (2013) (40 percent).  

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent since July 22, 2008.  Specifically, range of motion testing performed did not show an occasion where it was limited to any more than 50 (in July 2009), even when considering the impact of pain limiting his range of motion.  As such, the Board finds that at no time has the Veteran's thoracolumbar spine been shown to be limited to forward flexion of 30 degrees or less and, obviously, ankylosis was not shown.  While the medical evidence does show pain and some limited range of motion due to pain, that limitation does not limit the Veteran's thoracolumbar forward flexion to 30 degrees or less.  Rather, joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, the Veteran has not indicated that he was on prescribed bed rest during any period on appeal.  

Thus, the Board finds that the preponderance of the evidence is against an assignment of a rating in excess of 20 degrees for the Veteran lumbar spine disability since July 22, 2008.  

Neurological Abnormalities

The Board has also considered whether separate compensable ratings are warranted.  In this regard, the Veteran is already in receipt of a 30 percent and 10 percent rating for neuropathy in the right and left upper extremities, respectively, since June 30, 2009.  He is also currently in receipt of a 20 percent rating for neuropathy in the left lower extremity since January 20, 2006 and a 20 percent rating for neuropathy in the right lower extremity since June 30, 2009.  

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2013). 

As an initial matter, a separate compensable rating is not warranted for the upper extremities or the right lower extremity prior to June 30, 2009.  Specifically, at a VA examination in July 2008, a sensory examination of the upper extremities was normal for vibration, pain and light touch bilaterally, and was also normal in the right lower extremity.   Moreover, while a December 2008 treatment note reflected an increase for a lumbosacral polyradiculopathy in the right lower extremity, no incomplete paralysis was shown.   Therefore, a compensable rating for neurological abnormalities in the upper extremities and right lower extremity prior to June 20, 2009 is not for application.  

Regarding the radiculopathy the left lower extremity, this disability is currently rated 20 percent for incomplete paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this diagnostic code, the next higher 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  The words "slight," "moderate and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

After reviewing the evidence of record, the Board finds that the criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity are not met.  The Board finds that the medical evidence of record shows that the Veteran's neurological systems of the lower left extremity is moderate in severity and does not meet the criteria for the next highest rating of 40 percent that would require moderately severe symptoms.  

For example, the April 2006 VA examiner found that the Veteran's left lower extremities showed normal sensory indications for the lower extremities, and the June 2007 VA examiner reported that the Veteran had a diminished sensory examination concerning the left lower extremity.  

The July 2008 VA examiner reported that the Veteran's L5 radiculopathy impaired the vibration, pain and light touch.  However, the effects on the Veteran's daily activities were noted a moderate for most activities and no negative effects were reported for grooming, toileting, or feeding.  

It is true that the Veteran's private doctors reported that in February 2009 the Veteran had severe and chronic pain in the left buttocks, and the July 2009 VA examiner reported that the Veteran's L5 radiculopathy manifested in deep tendon reflexes at the knees at 2+ and a left ankle reflex of 1+.  Also noted was that the Veteran had a diminished sensations in the left thigh.  

However, while the April 2010 VA examiner reported that the Veteran's left thigh sensory functions were impaired for vibration, pain, and light touch, his reflex examination showed normal results, and the examiner reported that the Veteran's sciatica did not have paralysis.  Effects on his daily activities such as chores, shopping, and dressing were classified as moderate.  Feeding, bathing, toileting, and grooming were not affected.  Examination of the left lower extremity showed strength 5 out of 5.  Sensory examination showed no vibration sensation below the knee and a decreased pin response.  Deep tendon reflexes were 2+ for the left knee and 2+ for the left ankle.  

As the Board finds the evidence shows that the Veteran's left lower radiculopathy has not been classified as moderately severe, therefore a rating of 40 percent is not warranted.  While sensory testing has consistently shown impairment of the Veteran's left thigh, this impairment has not reached the level of moderately severe.  More importantly the most recent May 2010 VA examination report classified the lower left leg impairment has moderate.  The Board also notes that various VA examiners have noted that the impairment from the Veteran's disability on usual daily activities were moderate to no impairment at all.  In fact, the only serve effect on usually daily actives was with exercise.

Therefore, the Board finds that the Veteran's claim for a rating in excess of 20 percent for radiculopathy of the lower left extremity must be denied.  Throughout the appeal period, the medical evidence of records shows impair of the left thigh that has consistently been characterized as moderate by medical personnel.  

Finally, the Board also determines that ratings in excess of 30 percent and 10 percent rating for neuropathy in the right and left upper extremities, respectively, since June 30, 2009, is not warranted.  

Regarding the Veteran's left upper extremity (his non-dominant side) a 20 percent rating is warranted for incomplete paralysis of the minor extremity which is moderate in degree.  As for the 30 percent rating he receives for his right upper extremity, a 40 percent rating is warranted for incomplete paralysis of the major extremity which is severe in degree.  38 C.F.R. § 4.124a , DC 8515 (2013).  

First, a February 2009 letter for the Veteran's private physician diagnosed the Veteran with mild bilateral median nerve neuropathy.  The July 2009 VA examination report also showed that veteran had normal deep tendon flexes in the upper extremities and impaired vibration sensations.  Reflex examinations from the April 2010 VA examination showed normal indications for the Veteran's left bicep, left triceps, left brachioradialis, and left finger jerk.

The May 2010 VA examiner reported that the Veteran's left upper extremity radiculopathy manifest in numbness and that during flare ups caused pain.  This pain was reportedly caused by activities with the effect of weakness, fatigue, and functional loss of keyboarding.  No paresthesias or dysesthesias was noted and the Veteran's left hand motor strength was 5 out of 5.  His grip strength was also noted as 5 out 5 with some sensory impair of pain and light touch.  The VA examiner characterized the Veteran's sensory and motor loss due to the radiculopathy as mild.

The Board notes that an October 2009 letter from the Veteran's private physician reported that the Veteran had moderate to severe median neuropathy at the wrist bilaterally and severe right and left hand pain that caused numbness and difficulty performing tasks.

However, the Board finds that the diagnosis and findings of the VA examiners are more probative.  While the private physician did report moderate to severe median neuropathy at the wrist electrophysiologically, the VA examiners opinions were based on a reviewed electric diagnostic testing as well as conducting functional and sensory examinations of the Veteran to conclude that the effects of the radiculopathy of the upper left extremity were mild.  Therefore, the Board finds that the VA examination reports are based upon a more thorough review and examination of the Veteran then the private physician.  

Regarding all claims, the Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain, numbness, and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability, radiculopathy, and the determination of the range of motion of the spine requires or effects of radiculopathy requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's intervertebral disc syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's cervical spine disability, lumbar spine disability and neurological functioning are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning his back.  With regards to radiculopathy of the left lower and left upper extremities, he has reported some numbness and tingling.  Examiners have conducted examinations of the Veteran's spine and radiculopathy conditions and reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings, specifically, his spine has no ankylosis.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased ratings, and the appeal is denied. 


ORDER

A rating in excess of 20 percent for a cervical spine disability is denied.

A rating in excess of 10 percent from January 20, 2006 to July 22, 2008, and in excess of 20 beginning July 22, 2008 for a lumbar spine disability is denied.

A rating in excess of 20 percent for radiculopathy of the lower left extremity is denied.

A rating in excess of 10 percent for radiculopathy of the upper left extremity is denied.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


